Citation Nr: 0824070	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-03 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, 
Missouri


THE ISSUE

Eligibility for reimbursement of medical equipment costs.  

[The veteran's claim of entitlement to service connection of 
post-traumatic stress disorder is the subject of separate 
decision.]

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 until July 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in St. 
Louis, Missouri (the VAMC).  In the February 2006 decision 
which forms the basis for this appeal, the VAMC denied the 
veteran's claim for reimbursement of the costs of a chair 
lift.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in February 
2007.

In October 2007, the veteran presented sworn testimony during 
a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

Thereafter, the veteran submitted additional evidence 
directly to the Board, along with a waiver of consideration 
of that evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2007).  

FINDINGS OF FACT

1.  The veteran's VA physician has made a medical 
determination that an elevator chair lift is medically 
necessary to allow the veteran access to critical areas of 
his home.  

2.  The City of Saint Charles, Missouri has determined that 
the installation of such equipment for the use of a basement 
apartment does not violate any local safety ordinance.  

3.  The veteran is in receipt of a non-service connected 
pension; he does not receive special monthly compensation for 
aid and attendance, is not service-connected for any 
condition or disability and is not in receipt of compensation 
pursuant to 38 U.S.C. § 1151.  
CONCLUSION OF LAW

Reimbursement in an amount not to exceed $1,200 may be made 
to the veteran for the cost of an elevator lift.  38 U.S.C.A. 
§§ 1710(a)(2)(g); 1717 (a)(2)(B); 1722(a)(2) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking assistance with the costs of a 
medically-indicated chair lift in his home.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  

There is no indication, however, that Congress intended the 
VCAA to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code (Chapter 17).  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).    
Accordingly, VCAA notice is not required in this case.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Factual background

The Board believes that a brief factual background would be 
helpful to an understanding of its decision. 

In a February 2001 rating decision, the veteran was granted 
entitlement to a non-service connected pension pursuant to 
38 U.S.C. § 1521 based on his inability to obtain and 
maintain substantially gainful employment due to non-service 
connected disabilities.  There was no finding of a need for 
special aid and attendance under 38 U.S.C.A. § 1521(d), and 
the veteran has not since filed a claim for such.  

The veteran is receipt of VA medical care, but he veteran 
does not receive any other VA compensation nor has he been 
granted service connection for any disability. 

The veteran currently resides in a basement apartment in his 
daughter's home.  
His chief medical problem appears to be morbid obesity, with 
his weight at 420 pounds in August 2005.  

In November 2005, the veteran's VA physician determined that 
a chair lift was necessary for the veteran to access all 
required areas of the home.  The physician initiated a 
request for a chair lift.  In February 2006, the VAMC denied 
the veteran's claim due to a lack of emergency exit from the 
basement as required by local ordinances.

In June 2006, the City of Saint Charles, Missouri issued a 
letter stating that the basement met all applicable city 
codes and that the city had no objection to the installation 
of the chair lift.  In July 2006 the City of Saint Charles 
issued an additional letter which stated that the city had 
"approved the installation of a stair chair lift at your 
residence.  The St. Charles Fire Department has no objections 
to the installation of this lift."  

Pertinent law and regulations

Under certain specified circumstances, the law provides that 
VA may assist veterans with home healthcare costs.

As part of the medical services furnished to veterans 
eligible for services under 38 U.S.C.A. § 1710(a), VA may 
furnish home health services where such services are 
necessary or appropriate for the effective and economical 
treatment of the veteran's disability.  These services can 
include improvements and structural alterations to the home.  
See 38 U.S.C.A. § 1717(a)(West 2002).  

Additionally, VA may furnish an invalid lift or other 
therapeutic device or medical equipment if medically 
indicated to any veteran received compensation under 
38 U.S.C.A. § 1114 (l)-(p); or pension under Chapter 15 by 
reason of being in need of aid or attendance.  See 
38 U.S.C.A. § 1717(b)(West 2002).  

Analysis

As noted above, the veteran is seeking reimbursement for the 
costs of the installation of a chair lift device to allow him 
access to the main floor of the building from his basement 
apartment.  

In order to determine whether or not such assistance is 
available, two criteria must be met.  First, there must be a 
medical determination that such assistance is necessary and 
appropriate based upon the veteran's disability; and second, 
there must be a showing that the veteran meets basic 
eligibility criteria found in 38 U.S.C.A. § 1717.  

It is undisputed that the veteran's VA care team has 
determined that the use of a chair lift would be necessary 
based upon the veteran's level of disability.  This 
determination was made in November 2005, and it has not been 
disputed in either the February 2006 initial decision or in 
the December 2006 Statement of the Case.  Accordingly, the 
veteran has met the medical necessity criteria set out in 
both 38 U.S.C.A. § 1717(a) and 38 U.S.C.A. § 1717(b).    

The basis of the VAMC's objection appears to be the 
appropriateness of the use of the chair lift.   Specifically,  
the VAMC previously denied the veteran's claim based upon its 
belief that the veteran's basement apartment did not meet the 
appropriate local fire-safety standards.  However, the 
veteran recently provided directly to the Board a 
certification of the local fire marshal, indicating that the 
veteran's basement apartment meets all applicable fire codes 
and that the chair lift requested is therefore approved by 
the city.  Accordingly, the letter appears to resolve the 
issue of compliance with local fire safety ordinances.  

Therefore, both medical necessity and appropriateness have 
been established.  
  
The second question is whether or not the veteran meets the 
eligibility criteria.  The eligibility criteria is different 
for 38 U.S.C.A. § 1717(a) and 38 U.S.C.A. § 1717(b).    

38 U.S.C.A. § 1717(a)

Eligibility for benefits under paragraph (a) of 38 U.S.C.A. 
§ 1717 is established based upon the provision in 38 U.S.C.A. 
§ 1710(a), which set out nine possible bases for eligibility 
for VA care.  See 38 U.S.C.A. § 1710 (a)(1)-(2) (West 2002).  
The veteran does not meet any of the criteria based upon 
service-connected disability or due to receipt of 
compensation pursuant to 38 U.S.C.A. § 1151.  See 38 U.S.C.A. 
§§ 1717(a)(1)(A)-(B), (a)(2)(A)-(C).  

However, 38 U.S.C.A. § 1710(a)(2)(G) establishes that any 
veteran who is unable to defray the expenses of necessary 
care as determined by 38 U.S.C.A. § 1722(a) is eligible for 
care from VA.  In turn, 38 U.S.C.A. § 1722 (a) defines 
evidence of the inability to defray the expenses of care as 
including receipt of a non-service connected pension under 
38 U.S.C.A. § 1521.  See 38 U.S.C.A. § 1722(a)(West 2002).  
As noted in the factual background above, the veteran had 
applicable service during wartime and is in receipt of that 
benefit.  Accordingly, the veteran has met the criteria set 
out in 38 U.S.C.A. § 1710(a) and has therefore met the 
criteria set out under 38 U.S.C.A. § 1717(a). 

[The Board notes in passing that the veteran has repeatedly 
asserted, including in his February 2007 substantive appeal 
to this issue, that he was exposed to herbicides during 
service.  Therefore he is in effect arguing that he would 
also meet the criteria of 38 U.S.C.A. § 1710(a)(2)(F) 
[exposure to a toxic substance].  However, there is no basis 
in the file to make a definitive determination as to whether 
or not this criteria is also met.  In any event, 
qualification due to the receipt of non-service connected 
pension allows the veteran to receive the same benefit that 
he would have received if his entitlement under 38 U.S.C.A. 
§ 1710(a) was based upon in-service exposure to herbicides.  
Thus, the Board need not explore this alternative theory]   

Accordingly, the record establishes that the applicable 
medical staff has determined that the chair lift is necessary 
and further that the veteran meets the criteria set out in 
38 U.S.C.A. § 1710(a).  

38 U.S.C.A. § 1717(a) allows for reimbursement or payment of 
improvements or alterations to homes such as chairlifts in an 
amount that may not exceed $1,200 in the case of medical 
service furnished under any provision of 38 U.S.C.A. 
§ 1710(a) other than 38 U.S.C.A. § 1710(a)(1) or 38 U.S.C.A. 
§ 1710(a)(2)(C).  As discussed above, the veteran does not 
meet the criteria set out in 38 U.S.C.A. § 1710(a)(1) or  
38 U.S.C.A. § 1710(a)(2)(C) because he is not service-
connected for any disability and is not receiving 
compensation pursuant to 38 U.S.C.A. § 1151.  

Accordingly, the Board finds that criteria for reimbursement 
of the chair lift are met subject to the limit set in 
38 U.S.C.A. § 1717(a)(2)(B), i.e., not to exceed $1,200.   To 
that extent, the benefits sought on appeal are granted.  

38 U.S.C.A. § 1717(b)

The Board has also considered the potential applicability of 
38 U.S.C.A. § 1717(b).  However, eligibility for the 
provision of the full cost of medical equipment is dependent 
upon the veteran's receipt of special monthly compensation 
under 38 U.S.C.A. § 1114(l)-(p) or entitlement to a pension 
due to the need for regular aid and attendance under 
38 U.S.C.A. § 1521(d).  

As set out in the factual background section above, the 
veteran's receipt of compensation is limited to the non-
service connected pension due to an inability to obtain or 
maintain substantially gainful employment due to disability 
caused by physical disabilities which are not service-
connected.  The February 2001 rating decision does not 
indicate in any way that the pension has been awarded 
pursuant to 38 U.S.C.A. § 1521(d).   Moreover, the veteran 
has not been granted service connection for any disability, 
such that the provisions of 38 U.S.C.A. § 1114(l)-(p) would 
apply.  

Accordingly, the eligibility criteria of 38 U.S.C.A. 
§ 1717(b) are not met.  See U.S.C.A. § 1717(b); 38 C.F.R. 
§ 17.151 (2007). 
 
Conclusion
 
For the reasons and bases set out above, the Board has 
determined that the criteria for reimbursement of home 
medical care equipment pursuant to 38 U.S.C.A. 
§ 1717 (a)(2)(B) have been met.  


ORDER

Reimbursement not to exceed $1,200 may be made to the veteran 
for installation of an elevator lift pursuant to 38 U.S.C.A. 
§ 1717(a)(2)(B).  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


